             Case 20-31884 Document 154 Filed in TXSB on 04/21/20 Page 1 of 22




                            UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION


    In re:                                                         Chapter 11

    SHERIDAN HOLDING COMPANY I, LLC, et al.,1                      Case No. 20-31884 (DRJ)

                          Reorganized Debtors.                     (Jointly Administered)

                                                                   Objection Deadline: May 12, 2020 @ 4:00 p.m. (CT)


           ALIXPARTNERS, LLP’S FINAL APPLICATION FOR THE PERIOD
           MARCH 23, 2020 THROUGH MARCH 24, 2020 FOR ALLOWANCE
             OF COMPENSATION FOR SERVICES RENDERED AND FOR
            REIMBURSEMENT OF EXPENSES INCURRED AS PROPOSED
        FINANCIAL ADVISOR TO THE CHAPTER 11 REORGANIZED DEBTORS


                          Name of Applicant:                                             AlixPartners LLP
                                                                           Financial Advisor to the Chapter 11
                       Applicant’s Role in Case:
                                                                           Debtors and Debtors in Possession
                                                                           The Reorganized Debtors have
                                                                           requested that the Bankruptcy Court
                  Date Order of Employment Signed:
                                                                           approve AlixPartners LLP’s retention
                                                                           nunc pro tunc to the Petition Date
                                                                             Beginning of
                                                                                                       End of Period
               Time period covered by this Application:                        Period
                                                                            March 23, 2020           March 24, 2020
             Time period covered by any prior Application:                         N/A                      NA
         Total amounts awarded in all prior Applications:                                       N/A
                Total fees requested in this Application:                                   $24,467.00
       Total professional fees requested in this Application:                               $24,467.00
    Total actual professional hours covered by this Application:                                29.0

1
    The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s
federal tax identification number, include: Sheridan Holding Company I, LLC (7648); Sheridan Investment Partners
I, LLC (8607); Sheridan Production Partners I, LLC (8094); Sheridan Production Partners I-A, L.P. (8100); Sheridan
Production Partners I-B, L.P. (8104); Sheridan Production Partners I-M, L.P. (8106); and SPP I-B GP, LLC (8092).
The location of the Reorganized Debtors’ service address is: 1360 Post Oak Blvd., Suite 2500, Houston, Texas 77056.
         Case 20-31884 Document 154 Filed in TXSB on 04/21/20 Page 2 of 22




             Average hourly rate for professionals:                                        $843.69
    Total paraprofessional fees requested in this Application:                                 $0
       Total actual paraprofessional hours covered by this
                                                                                               0
                          Application:
           Average hourly rate for paraprofessionals:                                         N/A
       Reimbursable expenses sought in this application:                                       $0
        Total to be Paid to Priority Unsecured Creditors:                                     $02
    Anticipated % Dividend to Priority Unsecured Creditors:                                 100%
        Total to be Paid to General Unsecured Creditors:                                  $6,755,5963
    Anticipated % Dividend to General Unsecured Creditors:                                   100%
                 Date of Confirmation Hearing:                                         March 24, 2020
           Indicate whether plan has been confirmed:                                Yes [Docket No. 76]




2
        Each Holder of an Allowed Other Priority Claim shall receive Cash in an amount equal to such Claim.
        See Plan, Article III.B.

3
        Each Holder of an Allowed General Unsecured Claim shall receive either: (i) Reinstatement of such Claim
        pursuant to section 1124 of the Bankruptcy Code; or (ii) Cash in an amount equal to such Claim.
        See Plan, Article III.B.
        Case 20-31884 Document 154 Filed in TXSB on 04/21/20 Page 3 of 22




                                       ALIXPARTNERS, LLP

                  SUMMARY OF HOURS AND FEES BY PROFESSIONAL
                          DURING THE FINAL PERIOD
                     MARCH 23, 2020 THROUGH MARCH 24, 2020


                                                                 Total Hours
                                                                             Total Fees During
       Professional                    Title            Rate       During
                                                                                   Period
                                                                   Period
Pilar Tarry                Managing Director           $1,090             1.5        $1,635.00

Jeffrey W Kopa             Director                    $840               8.2        $6,888.00

Richard Robbins            Director                    $910              14.0       $12,740.00

Jeremy Dioso               Senior Vice President       $645               3.8        $2,451.00

Kaitlyn A Sundt            Senior Vice President       $510               0.9          $459.00

Laurie C Verry             Senior Vice President       $510               0.4          $204.00

Lisa Marie Bonito          Associate                   $450               0.2           $90.00

              Total Fees and Hours for Professionals                     29.0       $24,467.00




                                                          Average Billing Rate        $843.69
      Case 20-31884 Document 154 Filed in TXSB on 04/21/20 Page 4 of 22




                                      ALIXPARTNERS, LLP

            SUMMARY OF HOURS AND FEES BY MATTER CATEGORY
                       DURING THE FINAL PERIOD
                 MARCH 23, 2020 THROUGH MARCH 24, 2020



                                                                Total Hours       Total Fees
                            Matter Code
                                                               During Period     During Period
101   Chapter 11 Process/Case Management                                 0.2            $90.00

102   Cash Management                                                    9.8         $7,871.00

103   Communication with Interested Parties                              0.9           $819.00

104   U. S. Trustee / Court Reporting Requirements

105   Hearing Preparation and Participation                             16.9        $15,075.00

106   Engagement Administration                                          1.2           $612.00

107   Fee Applications

129   Non-Working Travel Time

                                                     TOTAL              29.0        $24,467.00




                                                          Average Billing Rate         $843.69
             Case 20-31884 Document 154 Filed in TXSB on 04/21/20 Page 5 of 22




                            UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION


    In re:                                                         Chapter 11

    SHERIDAN HOLDING COMPANY I, LLC, et al.,1                      Case No. 20-31884 (DRJ)

                        Reorganized Debtors.                       (Jointly Administered)

                                                                   Objection Deadline: May 12, 2020 @ 4:00 p.m. (CT)




                ALIXPARTNERS, LLP’S FINAL APPLICATION FOR THE PERIOD
                MARCH 23, 2020 THROUGH MARCH 24, 2020 FOR ALLOWANCE
                  OF COMPENSATION FOR SERVICES RENDERED AND FOR
                 REIMBURSEMENT OF EXPENSES INCURRED AS PROPOSED
             FINANCIAL ADVISOR TO THE CHAPTER 11 REORGANIZED DEBTORS

             AlixPartners, LLP (“AlixPartners” or the “Firm”), as proposed Financial Advisor to

Sheridan Holding Company I, LLC and its affiliated debtors and debtors-in-possession in these

Chapter 11 Cases (collectively, the “Reorganized Debtors” or “Debtors”), hereby submits its Final

Application (the “Application”), for (i) allowance of compensation for services rendered and for

reimbursement of expenses incurred for the period from March 23, 2020 through March 24, 2020

(the “Final Period”). In support of this Application, AlixPartners respectfully states as follows:




1
    The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s
federal tax identification number, include: Sheridan Holding Company I, LLC (7648); Sheridan Investment Partners I,
LLC (8607); Sheridan Production Partners I, LLC (8094); Sheridan Production Partners I-A, L.P. (8100); Sheridan
Production Partners I-B, L.P. (8104); Sheridan Production Partners I-M, L.P. (8106); and SPP I-B GP, LLC (8092). The
location of the Reorganized Debtors’ service address is: 1360 Post Oak Blvd., Suite 2500, Houston, Texas 77056.
       Case 20-31884 Document 154 Filed in TXSB on 04/21/20 Page 6 of 22




                                     Jurisdiction and Venue

       1.      The United States Bankruptcy Court for the Southern District of Texas, Houston

Division (the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This

is a core proceeding pursuant to 28 U.S.C. § 157(b).

       2.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

       3.      The basis for relief requested herein are Sections 330 and 331 of Title 11 of the

United States Bankruptcy Code (the “Bankruptcy Code”), Rule 2016 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 2016-1 of the Local Bankruptcy Rules

for the Southern District of Texas (the “Local Rules”)

                                           Background

       4.      On March 23, 2020 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court

for the Southern District of Texas (the “Court”).

       5.      The Debtors are authorized to continue operating their businesses and managing their

properties as debtors-in-possession pursuant to Sections 1107 and 1108 of the Bankruptcy Code.

       6.      On March 23, 2020, the Debtors filed its Disclosure Statement Relating to the Joint

Prepackaged Plan of Reorganization Of Sheridan Holding Company I, LLD and its Debtor Affiliates

Pursuant to Chapter 11 of the Bankruptcy Code (the “Disclosure Statement”) [Docket No. 12].

       7.      On March 23, 2020, the Debtors’ filed its Amended Joint Prepackaged Plan of

Reorganization of Sheridan Holding Company I, LLC and its Debtor Affiliates Pursuant to Chapter

11 of the Bankruptcy Code [Docket No. 11].




                                                 2
         Case 20-31884 Document 154 Filed in TXSB on 04/21/20 Page 7 of 22




         8.    On March 24, 2020, the Restructuring Plan was confirmed and the Court entered the

Order Approving the Debtors’ Disclosure Statement for, and Confirming, the Debtors’ Amended

Joint Prepackaged Chapter 11 Plan (the “Confirmation Order”) [Docket No. 76].

         9.    On March 30, 2020, the Reorganized Debtors filed the Notice of (i) Entry of Order

Confirming the Debtors’ Disclosure Statement For, and Confirming, the Debtors’ Amended Joint

Prepackaged Chapter 11 Plan and (ii) Occurrence of the Effective Date [Docket No. 116]. The

Restructuring Plan went effective on March 30, 2020 (the “Effective Date”).

         10.   Pursuant to the Confirmation Order and the Effective Date Notice, all professionals

requesting compensation for services rendered in connection with the Chapter 11 Cases prior to the

Confirmation Date must file with the Bankruptcy Court, and serve on the Reorganized Debtors, an

application for the allowance of final compensation and reimbursement of expenses in the Chapter

11 Cases.

                                    Retention of AlixPartners

         11.   On April 1, 2020, the Reorganized Debtors filed its Application for Entry of an Order

Authorizing the Employment and Retention of AlixPartners, LLP as Financial Advisor [Docket No.

126] (the “Retention Application”). The deadline to object to this Retention Application is April 22,

2020.

         12.   The Retention Application outlines the terms and conditions of AlixPartners’s fee and

expense structure set forth in the Engagement Letter and seeks authorization for AlixPartners to be

compensated pursuant to the terms of the Engagement Letter and procedures set forth in the

Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and any other applicable orders of this

Court.




                                                 3
       Case 20-31884 Document 154 Filed in TXSB on 04/21/20 Page 8 of 22




                       AlixPartners’ Application for Compensation and
                   for Reimbursement of Expenses during the Final Period

       13.     AlixPartners has provided an aggregate of 29.0 hours for professional services

rendered. AlixPartners is seeking a final allowance of compensation in the amount of $24,467.00

during the Final Period. Detailed descriptions of the services rendered and expenses incurred during

the Final Period are attached hereto as Exhibit A.

       14.     AlixPartners has not received any compensation for this Application. Therefore, the

amount of $24,467.00 remains outstanding pursuant to the Final Period and pending this

Application.

             Summary of Professional Services Rendered During the Final Period

       15.     During the course of AlixPartners’ prepetition and post-petition engagement,

AlixPartners has (i) advised and assisted the Debtors in forecasting, planning, controlling and other

aspects of cash management, including but not limited to preparing and delivering liquidity

reporting, (ii) assisted the Debtors’ treasury and accounting teams with managing vendor inquiries,

reconciliations, and payments, (iv) advised the Debtors in its development of the Restructuring Plan,

(v) assisted with Restructuring Plan negotiations with various creditor constituents which culminated

in a global settlement amongst substantially all creditor constituents, (vi) led the coordination,

response and information flow to a myriad of creditor constituents, which was crucial to ensure all

constituents received the information they requested on a timely basis and allowed the company’s

personnel to focus efforts on their day to day responsibilities, (vii) supported the exit financing

process by developing free cash flow analysis, facilitating the due diligence effort, preparing

materials to support the management team and preparing a detailed sources and uses analysis, (ix)

facilitated final distribution of funds between existing and new creditor constituents. Additionally,

we have a team of professionals working in Houston, Texas alongside management of the Debtors to



                                                 4
       Case 20-31884 Document 154 Filed in TXSB on 04/21/20 Page 9 of 22




assist the Debtors in performing certain financial functions.

                 Professional Services By Category During the Final Period

       16.     AlixPartners classified all services performed for which compensation is sought into

separate categories. Summarized below is a description of the services provided by AlixPartners to

the Debtors during the Final Period in each significant service area.

       17.     The following summaries are intended to highlight key services rendered by

AlixPartners during the Final Period in certain project billing categories where AlixPartners has

expended a considerable number of hours on behalf of the Debtors, and are not meant to be a

detailed description of all of the work performed by AlixPartners.         The primary focus of

AlixPartners was centered around the following areas:

 101      Chapter 11 Process / Case Management             Hours         0.2 Fees            $90.00
This category includes many different tasks necessary to comply with the requirements of this Court,
the Office of the United States Trustee, and/or the Bankruptcy Code, including without limitation,
organizing and managing the Debtors' resources to effectively and efficiently plan; coordinate and
manage the chapter 11 process; reviewing and maintaining dockets and case calendars, preparation
of motions and support in filing of objections as well as other miscellaneous tasks not otherwise
separately classifiable.

 102     Cash Management                                   Hours       9.8 Fees        $7,871.00
This category includes monitoring daily liquidity; assisting the company in planning and tracking
cash payments; and assisting the company in determining what payments can be made based upon
payments made to date and available liquidity.

         U.S. Trustee /
 104     Court Reporting Requirements                    Hours 0.9           Fees        $819.00
This category includes assisting the Debtors with the preparation of financial and operating
information required by such parties as the U.S. Trustee and/or the Court, including interim and
monthly operating reports and motions, orders and stipulations related thereto.

 105     Hearing and Participation                       Hours 16.9           Fees     $15,075.00
This category includes preparing for and attendance at Court hearings.




                                                 5
      Case 20-31884 Document 154 Filed in TXSB on 04/21/20 Page 10 of 22




 106      Engagement Administration                        Hours 1.2            Fees          $612.00
This category includes the necessary time that AlixPartners’ professionals spent managing the
retention and relationship disclosure processes. Appropriate staffing levels were utilized to minimize
the cost associated with these activities.



       18.     AlixPartners believes that the fees and expenses requested are reasonable, and all

amounts requested are for actual and necessary services rendered on behalf of the Debtors.

       19.     AlixPartners has not entered into any agreement, express or implied, with any other

party for the purpose of fixing or sharing fees or other compensation to be paid for professional

services rendered in these cases. No promises have been received by AlixPartners or any member

thereof as to compensation in connection with these Chapter 11 Cases other than in accordance with

the provisions of the Bankruptcy Code.




                                                  6
      Case 20-31884 Document 154 Filed in TXSB on 04/21/20 Page 11 of 22




                                             Conclusion

       WHEREFORE, AlixPartners, as proposed Financial Advisor to the Reorganized Debtors,

respectfully requests that the Court enter an order providing that: (i) that a final allowance be

awarded to AlixPartners in the amount of $24,467.00 as compensation for necessary professional

services rendered during the Final Period; (ii) that the Reorganized Debtors be authorized and

directed to pay AlixPartners the outstanding amount of $24,467.00; and (iii) for such other and

further relief as this Court deems proper.

Dated: April 21, 2020                         ALIXPARTNERS, LLP
                                              300 N. LaSalle Street, Suite 1900
                                              Chicago, IL 60654

                                              /s/ Pilar Tarry
                                              By: Pilar Tarry
                                                    Managing Director




                                                 7
Case 20-31884 Document 154 Filed in TXSB on 04/21/20 Page 12 of 22




                         ALIXPARTNERS, LLP


                                Exhibit A

  Detailed Description of Fees, Hours and Descriptions by Matter Category
           For the Period March 23, 2020 through March 24, 2020
            Case 20-31884 Document 154 Filed in TXSB on 04/21/20 Page 13 of 22




   Mr. Matt Heintz
   General Counsel
   Sheridan Production Company, L.L.C.
   1360 Post Oak Blvd., Suite 2500
   Houston, TX 77056



   Invoice #                      2122710-1

   Re:                             Chapter 11 Process / Case Management
   Client/Matter #                 012579.00101



     Date               Consultant      Description of Services                   Hours
     03/23/20           LMB             Review court docket                        0.20
                                                                          Total    0.20




300 N. LaSalle Street         T 312.346.2500
Suite 1900                    F 312.346.2585
Chicago, IL 60654             alixpartners.com
            Case 20-31884 Document 154 Filed in TXSB on 04/21/20 Page 14 of 22




   Mr. Matt Heintz
   General Counsel
   Sheridan Production Company, L.L.C.
   1360 Post Oak Blvd., Suite 2500
   Houston, TX 77056



   Invoice #                 2122710-1

   Re:                        Chapter 11 Process / Case Management
   Client/Matter #            012579.00101



     Fee Recap:

     Consultant                                         Hours         Rate    Amount
     Lisa Marie Bonito                                    0.20       450.00     90.00
     Total Hours & Fees                                   0.20                 90.00




300 N. LaSalle Street    T 312.346.2500
Suite 1900               F 312.346.2585
Chicago, IL 60654        alixpartners.com
            Case 20-31884 Document 154 Filed in TXSB on 04/21/20 Page 15 of 22




   Mr. Matt Heintz
   General Counsel
   Sheridan Production Company, L.L.C.
   1360 Post Oak Blvd., Suite 2500
   Houston, TX 77056



   Invoice #                      2122710-1

   Re:                             Cash Management
   Client/Matter #                 012579.00102



     Date               Consultant      Description of Services                                      Hours
     03/23/20           JD              Reviewed files and updated model to reflect prior week        2.60
                                        actuals
     03/23/20           RR              Prepare fund flow analysis                                    2.40
     03/23/20           KAS             Request 90 day payment history from Finance.                  0.10
     03/23/20           RR              Review payment history files                                  1.30
     03/24/20           RR              Prepare funds flow analysis                                   2.20
     03/24/20           JD              Updated Fund 1 cash TSA model to reflect discussed            1.20
                                        changes
                                                                                             Total    9.80




300 N. LaSalle Street         T 312.346.2500
Suite 1900                    F 312.346.2585
Chicago, IL 60654             alixpartners.com
            Case 20-31884 Document 154 Filed in TXSB on 04/21/20 Page 16 of 22




   Mr. Matt Heintz
   General Counsel
   Sheridan Production Company, L.L.C.
   1360 Post Oak Blvd., Suite 2500
   Houston, TX 77056



   Invoice #                2122710-1

   Re:                       Cash Management
   Client/Matter #           012579.00102



     Fee Recap:

     Consultant                                Hours       Rate          Amount
     Kaitlyn A Sundt                            0.10     510.00            51.00
     Jeremy Dioso                               3.80     645.00         2,451.00
     Richard Robbins                            5.90     910.00         5,369.00
     Total Hours & Fees                         9.80                    7,871.00




300 N. LaSalle Street   T 312.346.2500
Suite 1900              F 312.346.2585
Chicago, IL 60654       alixpartners.com
            Case 20-31884 Document 154 Filed in TXSB on 04/21/20 Page 17 of 22




   Mr. Matt Heintz
   General Counsel
   Sheridan Production Company, L.L.C.
   1360 Post Oak Blvd., Suite 2500
   Houston, TX 77056



   Invoice #                     2122710-1

   Re:                            Communication with Interested Parties
   Client/Matter #                012579.00103



     Date               Consultant     Description of Services                                    Hours
     03/24/20           RR             Discussions with management regarding results of            0.90
                                       hearing
                                                                                          Total    0.90




300 N. LaSalle Street        T 312.346.2500
Suite 1900                   F 312.346.2585
Chicago, IL 60654            alixpartners.com
            Case 20-31884 Document 154 Filed in TXSB on 04/21/20 Page 18 of 22




   Mr. Matt Heintz
   General Counsel
   Sheridan Production Company, L.L.C.
   1360 Post Oak Blvd., Suite 2500
   Houston, TX 77056



   Invoice #                2122710-1

   Re:                       Communication with Interested Parties
   Client/Matter #           012579.00103



     Fee Recap:

     Consultant                                          Hours        Rate    Amount
     Richard Robbins                                       0.90      910.00    819.00
     Total Hours & Fees                                   0.90                819.00




300 N. LaSalle Street   T 312.346.2500
Suite 1900              F 312.346.2585
Chicago, IL 60654       alixpartners.com
            Case 20-31884 Document 154 Filed in TXSB on 04/21/20 Page 19 of 22




   Mr. Matt Heintz
   General Counsel
   Sheridan Production Company, L.L.C.
   1360 Post Oak Blvd., Suite 2500
   Houston, TX 77056



   Invoice #                     2122710-1

   Re:                            Hearing Preparation and Participation
   Client/Matter #                012579.00105



     Date               Consultant     Description of Services                                      Hours
     03/23/20           RR             Prepare for first day/confirmation hearing                    1.60
     03/23/20           RR             First day motion testimony preparation                        2.70
     03/23/20           JK             Prepared for confirmation hearing.                            3.30
     03/24/20           RR             Attend telephonic hearing                                     0.70
     03/24/20           RR             Prepare for first day / confirmation hearing                  2.20
     03/24/20           PT             Confirmation related activity                                 1.50
     03/24/20           JK             Prepared for confirmation hearing regarding best interests    2.80
                                       test.
     03/24/20           JK             Attendance at and testimony in support of confirmation        2.10
                                       hearing regarding best interests test.
                                                                                           Total    16.90




300 N. LaSalle Street        T 312.346.2500
Suite 1900                   F 312.346.2585
Chicago, IL 60654            alixpartners.com
            Case 20-31884 Document 154 Filed in TXSB on 04/21/20 Page 20 of 22




   Mr. Matt Heintz
   General Counsel
   Sheridan Production Company, L.L.C.
   1360 Post Oak Blvd., Suite 2500
   Houston, TX 77056



   Invoice #                2122710-1

   Re:                       Hearing Preparation and Participation
   Client/Matter #           012579.00105



     Fee Recap:

     Consultant                                           Hours         Rate      Amount
     Jeffrey W Kopa                                         8.20      840.00     6,888.00
     Richard Robbins                                        7.20      910.00     6,552.00
     Pilar Tarry                                            1.50     1,090.00    1,635.00
     Total Hours & Fees                                   16.90                 15,075.00




300 N. LaSalle Street   T 312.346.2500
Suite 1900              F 312.346.2585
Chicago, IL 60654       alixpartners.com
            Case 20-31884 Document 154 Filed in TXSB on 04/21/20 Page 21 of 22




   Mr. Matt Heintz
   General Counsel
   Sheridan Production Company, L.L.C.
   1360 Post Oak Blvd., Suite 2500
   Houston, TX 77056



   Invoice #                      2122710-1

   Re:                             Engagement Administration
   Client/Matter #                 012579.00106



     Date               Consultant      Description of Services                                     Hours
     03/23/20           LCV             Email communication with engagement team re: Chapter         0.40
                                        11 preparation and processes.
     03/23/20           KAS             Revise AlixPartners' retention pleadings                     0.70
     03/23/20           KAS             Circulate updated retention pleadings to P. Tarry and R.     0.10
                                        Robbins (both AlixPartners) for review.
                                                                                            Total    1.20




300 N. LaSalle Street         T 312.346.2500
Suite 1900                    F 312.346.2585
Chicago, IL 60654             alixpartners.com
            Case 20-31884 Document 154 Filed in TXSB on 04/21/20 Page 22 of 22




   Mr. Matt Heintz
   General Counsel
   Sheridan Production Company, L.L.C.
   1360 Post Oak Blvd., Suite 2500
   Houston, TX 77056



   Invoice #                2122710-1

   Re:                       Engagement Administration
   Client/Matter #           012579.00106



     Fee Recap:

     Consultant                                          Hours    Rate    Amount
     Kaitlyn A Sundt                                      0.80   510.00    408.00
     Laurie C Verry                                       0.40   510.00    204.00
     Total Hours & Fees                                   1.20            612.00




300 N. LaSalle Street   T 312.346.2500
Suite 1900              F 312.346.2585
Chicago, IL 60654       alixpartners.com
